DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2 disclosed in Fig. 4, claims 1, 5, 7, 8 and 9 in the reply filed on 4/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-4, 6, and 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soma (WO 2011/0128772) [provided by Applicant] in view of Paavolainen (EP 3 112 312) [provided by Applicant].
Regarding claim 1, Soma discloses An electric telehandler (telescopic-arm lifting vehicle 1, see Fig.1 ), comprising*: one or more traction apparatuses (implicitly disclosed) equipped with at least one drive wheel (6); movement means comprising a plurality of hydraulic actuators (see the description on page 6, lines 21-24: "Hydraulic pump 12 is connected to all the hydraulic actuators of vehicle 1, e.g. hydraulic cylinders 8, the hydraulic cylinder for tilting arm 3, and the actuator controlling extension of arm 3; etc."), a hydraulic distributor (implicitly disclosed) to actuate the actuators and a pump (12) for supplying the distributor; and at least one electric motor (18, see Fig.2) connected directly to the traction apparatus and/or** to the pump of the movement means. Notes: *) It is noted that the subject-matter of claim 1 does not exclude an internal combustion engine, as it is comprised by the electric telehandler of Soma. **) It is also noted that the expression "and/or" is comprising three separate options: a) electric motor is connected directly to the traction apparatus; b) electric motor is connected directly to the pump of the movement means; c) electric motor is connected directly to the traction apparatus and to the pump of the movement means. Soma does not specifically disclose the electric motor connected directly to the traction apparatus. However, at least Paavolainen discloses the option of using an electric motor to power the traction apparatus and other features such as the boom assembly (at least paragraphs 9-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of an electric motor for powering the traction as well as other components as in Paavolainen with the device of Soma to provide the electric motor connected directly to the traction apparatus, since it would have reduced emissions and the number of essential working parts of the device as well as improved efficiency, reduced maintenance, etc. Such a combination would have been obvious to try under KSR. 
Claim(s) 1, 5 and 7-8 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over either Hegewald (WO 2017/072241) or Hong (US Pub No. 2015/0122762) and further in view of Soma (WO 2011/0128772) [provided by Applicant].
Each of Hegewald and Hong disclose vehicles comprising: one or more traction apparatuses equipped with at least one drive wheel; movement means comprising a plurality of hydraulic actuators, a hydraulic distributor to actuate said actuators and a pump for supplying said distributor; and at least one electric motor connected directly to the traction apparatus and/or to said pump of the movement means (figs 3-5 and page 11, line 18 to page 15, line 23 of Hegewald; fig 1c and para 36-62 of Hong). However, these features are not applied to a telehandler in these configurations. At least Soma discloses a telehandler (at least fig 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the movement and control means of either Hegewald or Hong a telehandler as described by Soma to provide an apparatus as in claim 1, since it would have improved the telehandler of Soma in a manner such as reduced emissions and the number of essential working parts of the device as well as improved efficiency, reduced maintenance, etc.
Regarding claims 5 and 7-8, Hegewald further discloses comprising at least two electric motors, one of which is connected to the drive apparatus, whilst another is connected to the pump of the movement means; wherein at least one electric motor is connected directly to an axle fixes to the drive wheels and included in the drive apparatus; comprising two drive apparatuses, each equipped with its own axle which joins the two drive wheels and a Cardan shaft which joins the two axles (at least figs 3-5 and page 11, line 18 to page 13, line 33).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the telehandler according to claim 7, comprising two drive apparatuses, each equipped with its own axle which joins two drive wheels, wherein each axle is connected directly to a respective electric motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited and provided by Applicant disclose vehicle drive and control configurations that teach aspects of the claims. The additional documents and Third party observations in the related European patent application are also noted. These observations render the independent claim obvious at least in view of Galazia ‘636 in view of Movimatica ‘583 (see attached NPL).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618